 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
     GINA CARUSO,                                        Case No. 1:15-cv-00780-AWI-EPG (PC)
11
                     Plaintiff,                          ORDER RE: PLAINTIFF’S REQUEST
12                                                       FOR COURT ORDER TO ATTEND
            v.                                           LAW LIBRARY
13
     OFFICER G. SOLORIO, et al.,                         (ECF NO. 68 & 74)
14
                   Defendants.                           ORDER DIRECTING CLERK TO
15                                                       SEND A COPY OF THIS ORDER TO
                                                         SENIOR ASSISTANT ATTORNEY
16                                                       GENERAL MONICA ANDERSON,
                                                         THE WARDEN OF CALIFORNIA
17                                                       INSTITUTION FOR WOMEN, AND
                                                         THE LITIGATION COORDINATOR
18                                                       AT CALIFORNIA INSTITUTION FOR
                                                         WOMEN
19

20     I.    BACKGROUND
21           Gina Caruso (“Plaintiff”) is a state prisoner proceeding pro se1 and in forma pauperis in
22   this civil rights action filed pursuant to 42 U.S.C. § 1983.
23           On April 12, 2018, Plaintiff filed a request for a Court order allowing her to attend the
24   law library in general population for up to two hours per week. (ECF No. 68). Plaintiff alleged
25   that it is difficult for her to obtain photo copies and legal paper without access to the general
26

27
             1
                Jenny Huang has been appointed as limited purpose counsel for a settlement conference, which is
28   currently set for September 20, 2019. (ECF Nos. 80 & 100). In the interim, it appears that Jenny Huang intends to
     represent Plaintiff in this case. (See ECF Nos. 81 & 87).

                                                            1
 1   population law library. Plaintiff alleged that she put in a request to get copies of motions and
 2   admissions so that she could send them to defense counsel, but did not receive a response to her
 3   request.
 4          As Plaintiff appeared to be alleging that she was unable to meet a court deadline
 5   because California Institution for Women was not timely providing legal paper and access to a
 6   way to make copies, the Court requested a response from the Warden of California Institution
 7   for Women to ensure that Plaintiff could timely comply with Court orders in this case.
 8          On April 30, 2018, the Warden filed a declaration in response. (ECF No. 74). The
 9   Warden “look[ed] into Plaintiff’s allegations.” (Id. at ¶ 3). “In consulting our Senior Librarian
10   regarding the copies issue, [the Warden] was informed that Ms. Caruso has made no such
11   request for copies from the library.” (Id.). The Warden’s declaration signed by Warden Hill
12   under penalty of perjury. (Id. at p. 2).
13          On May 15, 2018, Plaintiff filed a reply to the Warden’s response. (ECF No. 78).
14   Attached to the response were three CDCR Form 22s, all directed to the law library (or law
15   library clerk). All three Form 22s appear to ask for legal copies, and all three were dated prior
16   to the date of the Warden’s response.
17          Given the discrepancy between the Warden’s declaration and Plaintiff’s evidence, the
18   Court directed the Warden of California Institution for Women to file a response explaining the
19   discrepancy, if possible. (ECF No. 86). The Court noted that it would consider the Warden’s
20   response when considering potential sanctions for submitting seemingly false information to
21   the Court. (Id.). The Court also allowed the parties to submit briefing regarding the Court’s
22   authority to sanction non-parties. (Id.).
23          The Warden filed her response on September 27, 2018. (ECF No. 92). The Warden
24   acknowledges that Plaintiff in fact submitted three CDCR Form 22s requesting legal copies or
25   access to services. (ECF No. 92, ¶ 4). All three were received by the California Institution for
26   Women. (Id. at ¶¶ 4, 5, & 6). Two were not forward to library staff. (Id. at ¶¶ 4 & 6). One
27   was received by library staff, who responded to Ms. Caruso. (Id. at ¶ 5). The Warden
28   explained, “[b]ased on my staff’s representations, it was my understanding that Plaintiff had

                                                    2
 1   not made any requests for legal supplies or copies that had gone unaccommodated. For this
 2   reason, my initial response indicated that Plaintiff had not made any requests.” (Id. at ¶ 7).
 3    II.   SUPPLEMENTAL BRIEFING
 4              1. Defendants’ Supplemental Brief
 5          Defendants argue that the Court can sanction a non-party, such as the Warden, but that
 6   sanctions are only appropriate if the Court makes an explicit finding of bad faith or conduct
 7   tantamount to bad faith. (ECF No. 93, pgs. 2-3). Here, the Warden “mistakenly represented to
 8   the Court that as of April 27, 2018, Plaintiff had not made any requests to staff regarding the
 9   provision of legal copies.” (Id. at 2). “[T]he Warden’s representations to the Court were not in
10   bad faith, but instead were attributable to clerical error in retrieving documents responsive to an
11   inquiry.” (Id. at 3). As the Warden did not act in bad faith, sanctions are not appropriate. (Id.).
12              2. Plaintiff’s Supplemental Brief
13          Plaintiff argues that the Court does not need to make a finding of bad faith in order to
14   sanction the Warden.      (ECF No. 95, p. 2).        “Rule 11 sanctions may be imposed if the
15   declaration signed by Warden Hill was ‘frivolous, legally unreasonable, or without factual
16   foundation, even though the paper was not filed in subjective bad faith.’” (Id.) (citing Zaldivar
17   v. City of Los Angeles, 780 F.2d 823, 831 (9th Cir. 1986).
18          While Rule 11 only authorizes sanctions against an attorney, law firm, or party, the
19   Court may impute the sanctionable conduct of the Warden to Defendants for the purpose of
20   remedying the false declaration presented to the Court. (ECF No. 95, p. 3). The Warden’s
21   conduct can be imputed to Defendants because as a high-ranking employee of the California
22   Department of Corrections and Rehabilitation, the Warden is an interested party in the
23   litigation. (Id.). Additionally, as warden of Plaintiff’s institution of confinement, the Warden
24   has a lot of authority over Plaintiff’s ability to participate in her lawsuit, regardless of whether
25   she now has an attorney. (Id.).
26          In addition to Rule 11, “[f]ederal courts have the inherent power to impose sanctions…
27   for ‘willful disobedience’ of a court order or for conduct that is vexatious, wanton, or for
28   oppressive reasons.” (Id. at 4).

                                                      3
 1           Plaintiff argues that there were many actions the Warden could have taken in response
 2   to the Court’s concern about Plaintiff’s lack of access to the Court. (Id.). In addition to
 3   speaking to the law librarian, the Warden could have interviewed Plaintiff, or reviewed
 4   Plaintiff’s inmate file. (Id.). The Warden’s declaration does not explain why she limited her
 5   investigation in response to the Court’s order entered on April 16, 2018, to consulting with the
 6   law librarian. (Id.).
 7           “In light of the prior infringements on [Plaintiff’s] right of access to the courts,”
 8   Plaintiff asks for sanctions in the form of contact visits with her attorney and ongoing
 9   confidential phone calls with her attorney. (Id. at 5-6).
10   III.    DISCUSSION
11           As Plaintiff currently has counsel, it does not appear that Plaintiff needs access to the
12   law library or a way to make copies in order to be able to prosecute this case. Accordingly,
13   those requests are denied without prejudice as moot.
14           However, this does not resolve the Court’s concern regarding Plaintiff’s ability to
15   access the Court, or the Warden’s April 30, 2018 response to the Court’s April 16, 2018 order.
16   In her motion, Plaintiff was in essence asking for the tools necessary to be able to access the
17   courts, and the Court is concerned about Plaintiff’s ability to do so. As Plaintiff points out, the
18   Warden has authority over Plaintiff’s ability to participate in this lawsuit. And, the Court is
19   troubled about how the Warden responded to the Court’s April 16, 2018 order.
20           The Warden stated, under penalty of perjury, that she “looked into Plaintiff’s
21   allegations,” and that “[i]n consulting our Senior Librarian regarding the copies issue, I am
22   informed that Ms. Caruso has made no such request for copies from the library.” (ECF No. 74,
23   ¶ 3). However, as it turned out, Plaintiff had in fact submitted three requests for copies.
24   Moreover, in her response, the Warden seems to suggest that her statement that “Ms. Caruso
25   had made no request for copies from the library” was supported by the record because the
26   library had responded to one request, and did not receive the other two requests, which were
27   received by other units of the institution. But that explanation is wholly unsatisfying. The
28   Warden’s response was factually incorrect; saying there were no requests is not the same as

                                                      4
 1   saying no requests received by the library that went without a response.
 2          The Court has considered whether the Warden’s incorrect response warrants sanctions
 3   at this time. “‘Rule 11 sanctions shall be assessed if the paper filed in district court and signed
 4   by an attorney or an unrepresented party is frivolous, legally unreasonable or without factual
 5   foundation, even though the paper was not filed in subjective bad faith.’” Golden Eagle
 6   Distrib. Corp. v. Burroughs Corp., 801 F.2d 1531, 1538 (9th Cir. 1986) (quoting Zaldivar, 780
 7   F.2d at 831). However, court-initiated Rule 11 sanctions should only be applied when the
 8   filing at issue is “akin to contempt.” United Nat. Ins. Co. v. R&D Latex Corp., 242 F.3d 1102,
 9   1118 (9th Cir. 2001); Gonzales v. Texaco Inc., 344 F. App'x 304, 309 (9th Cir. 2009)
10          Additionally, “it is firmly established that [t]he power to punish for contempts is
11   inherent in all courts. This power reaches both conduct before the court and that beyond the
12   court's confines, for [t]he underlying concern that gave rise to the contempt power was not ...
13   merely the disruption of court proceedings. Rather, it was disobedience to the orders of the
14   Judiciary, regardless of whether such disobedience interfered with the conduct of trial.
15   Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (alterations in original) (citations and
16   internal quotation marks omitted). “Before awarding sanctions under its inherent powers,
17   however, the court must make an explicit finding that [the] conduct ‘constituted or was
18   tantamount to bad faith.’” Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th
19   Cir. 1997) (quoting Roadway Express, Inc. v. Piper, 447 U.S. 752, 767 (1980); Knupfer v.
20   Lindblade (In re Dyer), 322 F.3d 1178, 1196 (9th Cir. 2003). Additionally, “inherent powers
21   must be exercised with restraint and discretion.” Chambers, 501 U.S. at 44.
22          After consideration of the legal standards and circumstances in this case, the Court will
23   not sanction the Warden at this time. As an initial matter, Plaintiff has not filed a formal
24   request for sanctions under Rule 11 or given the Warden an opportunity to respond or withdraw
25   her statement. Notwithstanding the attempt to characterize the first representation as described
26   above, the Warden also stated under penalty of perjury that the incorrect statement was “due to
27   clerical error.” (ECF No. 92, ¶ 7). The Court is thus unable to determine that the Warden’s
28   conduct constituted or was tantamount to bad faith. In the end, although the inaccuracy is very

                                                     5
 1   troubling, the Court declines to issue sanctions.
 2            Nonetheless, the Court notes that the inaccuracy is troublesome because, in cases such
 3   as these, the Court relies on accurate responses from prison officials in making its rulings. If
 4   Plaintiff had not responded with evidence that she in fact requested copies, the Court may have
 5   denied Plaintiff’s motion based on the Warden’s representations, which turned out to be
 6   inaccurate. The Court needs to be able to trust that when a prison official files a declaration,
 7   that official has conducted a reasonable investigation regarding the facts in the declaration and
 8   that the facts are accurate.
 9            While the Court is not sanctioning the Warden, given Plaintiff’s request for access to
10   the Court, as well as the difficulty Plaintiff had in making copies and the inaccuracy in the
11   Warden’s declaration regarding Plaintiff’s requests for copies, the Court will grant Plaintiff’s
12   request for regular confidential telephone calls between Plaintiff and her counsel. The Court
13   finds that this requirement will ensure adequate communication between Plaintiff and her
14   counsel, and is necessary to ensure Plaintiff’s access to her counsel and the Court in light of all
15   circumstances described above.2
16   IV.      ORDER
17            Accordingly, IT IS ORDERED THAT:
18                1. Until this case is closed, the Warden shall arrange for a monthly confidential
19                     telephone call between Plaintiff and her counsel at a time that is mutually
20                     agreeable; and
21   \\\
22   \\\
23   \\\
24   \\\
25   \\\
26   \\\
27

28              2
                  The Court already granted Plaintiff a contact visit with her counsel. (ECF No. 96). If another contact
     visit is required, Plaintiff may file a request for another contact visit with her counsel.

                                                               6
 1              2. The Clerk of Court is directed to serve a copy of this order on Supervising
 2                 Deputy Attorney General Monica Anderson, the Warden of California
 3                 Institution for Women, and the Litigation Coordinator at California Institution
 4                 for Women.
 5
     IT IS SO ORDERED.
 6

 7
       Dated:     October 23, 2018                         /s/
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  7
